Citation Nr: 1825506	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-37 880	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for diabetes mellitus (type II), with erectile dysfunction, currently rated 40 percent disabling from September 6, 2017, and 20 percent prior to that date.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

On November 15, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In October 2017, the RO increased the rating for the Veteran's diabetes to 40 percent, the rating that the Veteran had requested, effective September 6, 2017, creating a staged rating as indicated on the title page.  This rating decision also resulted in a combined 100 percent rating, which the Veteran noted in his November 2017 statement requesting withdrawal of the appeal.  The Veteran's withdrawal of his appeal was thus "explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant." Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011).

As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Jonathan Hager	
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


